Citation Nr: 0002197	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fallen arches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an August 1995 rating decision 
by the Department of Veteran's Affairs (VA) Regional Office 
(RO) in San Diego, California.  The veteran has since moved 
and his claims file has been transferred to the Chicago, 
Illinois RO.


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied the 
veteran's request to reopen a claim of entitlement to service 
connection for fallen arches.  The veteran was notified of 
the denial and of his appellate rights, but he did not file a 
timely notice of disagreement.

2.  The evidence associated with the claims file subsequent 
to the RO's December 1991 rating decision is significant, 
when viewed in conjunction with the evidence previously of 
record, and it must be considered in order to fairly decide 
the merits of this claim.  

3.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed foot disorder to his period 
of active service, or to the foot disorder shown during 
service. 


CONCLUSIONS OF LAW

1.  The RO's December 1991 decision denying entitlement to 
service connection for fallen arches is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 20.1103 
(1999).  

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
fallen arches.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 
3.156(a) (1999). 

3.  The veteran's reopened claim for service connection for 
fallen arches is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for fallen arches on the basis that he has 
submitted new and material evidence that well grounds his 
claim.  As a general rule, within one year from the date of 
mailing the notice of an RO's decision, a NOD must be filed 
in order to initiate an appeal of any issue adjudicated by 
the RO.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If a NOD 
is not filed within the prescribed period, the RO's 
determination becomes final.  38 U.S.C.A. § 7105(c).  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156(a) (1999).  The Board is obligated to review all 
evidence submitted since the claim was disallowed by a final 
decision and if the Board's decision is favorable to the 
veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999);  
Winters v. West, 12 Vet. App. 203 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  A three pronged 
analysis is used to determine whether evidence is "new and 
material" as defined by 38 C.F.R. § 3.156(a).  First, it 
must be determined whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's December 1991 denial includes:  (1) VA outpatient 
treatment records dated December 1991 to June 1995;  (2) a VA 
hospitalization report dated December 1991;  (3) a statement 
from the veteran dated July 1995, and (4) VA examination 
reports dated April 1996 and December 1998.
 
Collectively this evidence shows that in April 1992, the 
veteran complained of bilateral foot pain.  He was reportedly 
wearing orthotics with good results.  He was diagnosed with 
bilateral pes planus, calluses and onychomycosis.  The 
veteran was treated for calluses on both feet from June 1993 
to September 1993.  In April 1996, the veteran was afforded a 
VA examination.  At that time, he reported that he had been 
diagnosed with bilateral fallen arches and that he had had 
this disorder since his period of active service.  At the 
time of the examination, the veteran was not wearing his 
orthotics and he indicated that he was not having any real 
problems with his feet.  X-rays revealed gout, mild bilateral 
hallux valgus and calcaneal spurs on the left foot.  The 
veteran was diagnosed with bilateral fallen arches, pes 
cavus, controlled with orthotics.  The veteran underwent a 
second VA examination in December 1998.  He again gave a 
history of having problems with his feet during service.  
Specifically, he indicated that his boots were too small in 
service and this caused him to experience problems with his 
feet.  He reported that he continued to experience pain in 
his feet when standing or walking for any length of time.  
Physical examination revealed severely flat feet, Grade III.  
Bilateral mild overpronation and bilateral hallux valgus was 
also noted.  On the left foot, the veteran's second through 
fourth toes had become hammertoes.  The second toe of the 
right foot showed some lateral valgus.  X-rays did not show 
any evidence of flat feet.  The examiner diagnosed the 
veteran with severe bilateral flat feet, which had been 
aggravated by overuse.  It was the examiner's opinion that 
the veteran's bilateral flat feet were not related to the 
foot disorder that manifested during his period of active 
service. 

In this case, the Board finds that the recently submitted 
evidence is both new and material.  In this regard, the RO 
previously denied the veteran's claim for service connection 
for fallen arches on the basis that the veteran's service 
medical records were negative for any complaints or treatment 
of fallen arches.  Additionally, the evidence failed to 
establish that the veteran had a current diagnosis of fallen 
arches.  The newly submitted evidence establishes that the 
veteran has a current diagnosis of fallen arches and contains 
an opinion regarding whether there is a nexus between the 
veteran's current foot disorder and the foot disorder that he 
experienced during service.  This competent evidence was not 
available to the RO in December 1991.  The evidence is 
significant and must be considered in connection with 
evidence previously assembled to fairly decide the merits.

Having reopened the veteran's claim, the next question before 
the Board is whether the veteran's claim for service 
connection for fallen arches is well-grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See 
Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation.  To establish well 
groundedness in this manner, the evidence must show that the 
condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

While the evidence of record establishes that the veteran 
suffers from a current foot disability, in the December 1998 
VA examination report, the VA examiner specifically indicates 
that the veteran's current disability is not related to his 
period of active service or to the foot disorder which 
manifested during service.  There is no evidence beyond the 
statements of the veteran linking his current disability to 
his period of active service, or to the foot disorder shown 
during service.  The veteran as a lay person, is not 
competent to offer an opinion that requires medical 
expertise, such as the cause or etiology of the veteran's 
foot disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that laypersons are not competent to offer 
medical opinions).  Because the veteran has failed to prove 
this essential element of his claim, his claim for service 
connection for fallen arches is not well grounded and must be 
denied on that basis. 

Finally, the veteran and his representative have alleged that 
the VA has a duty to obtain medical records from private 
medical providers from whom the veteran has received 
treatment for his fallen arches.  However, absent the 
submission and establishment of a well-grounded claim, the 
Court has held that the Secretary cannot undertake to assist 
a veteran in developing facts pertinent to his or her claim. 
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  
Therefore, the VA has no obligation to attempt to obtain 
medical records from medical providers who have treated the 
veteran.  Of course, should the veteran obtain evidence that 
he believes will well ground his claim, he may request the RO 
to again reopen his claim for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).
 
ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for fallen arches 
is reopened. 

2.  The claim of entitlement to service connection for fallen 
arches is not well-grounded and is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

